UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1670



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GRACE HAWKINS COOK, a/k/a Grace L. Cook,

                                              Claimant - Appellant,

          and

8619 MULBERRY STREET, LAUREL, MARYLAND, with
all buildings, appurtenances and improvements
thereon,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
93-3970-PJM)

Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Grace Hawkins Cook, Appellant Pro Se. Richard Charles Kay, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying Ap-

pellant's request for relief pursuant to the Eighth Amendment Ex-

cessive Fines Clause. We have reviewed the record and the district
court's opinion and find no reversible error. Accordingly, we grant

leave to proceed in forma pauperis and affirm the district court's

decision. See United States v. Chandler, 36 F.3d 358 (4th Cir.

1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3